 



Exhibit 10.1
RESTRICTED SHARE AGREEMENT
PARK-OHIO HOLDINGS CORP.
     This Restricted Share Agreement (this “Agreement”) is made as of
                    , by and between Park-Ohio Holdings Corp., (the “Company”)
and                     , an employee of the Company or wholly owned subsidiary
of the Company (the “Employee”).
     WHEREAS, pursuant to the provisions of the Park-Ohio Holdings Corp. Amended
and Restated 1998 Long-Term Incentive Plan (the “Plan”), the Company desires to
award to the Employee restricted shares of the Company’s Common Stock, par value
$1.00 per share (“Common Stock”), in accordance with the provisions of the Plan,
all on the terms and conditions hereinafter set forth; and
     WHEREAS, Employee wishes to accept said offer; and
     WHEREAS, the parties hereto understand and agree that any terms used and
not defined herein have the same meanings as in the Plan.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:
     1. Award of Shares. The Company hereby awards to the Employee
                     shares of the Company’s Common Stock (the “Shares”) in
accordance with the terms of this Agreement.
     2. Provisions of Plan Controlling. The Employee specifically understands
and agrees that the Shares issued under the Plan are being awarded to the
Employee pursuant to the Plan, copies of which Plan the Employee acknowledges he
has read, understands and by which he agrees to be bound. The provisions of the
Plan are incorporated herein by reference. In the event of a conflict between
the terms and conditions of the Plan and this Agreement, the provisions of the
Plan will control.
     3. Vesting of Shares.
     (a) Except as provided in paragraph (b) and (c) below, the Shares awarded
hereunder shall be forfeited to the Company for no consideration in the event
(i) Employee voluntarily terminates his or her employment with the Company prior
to                      or (ii) Employee is terminated for Cause prior to
                    .
     (b) The Shares awarded hereunder shall be fully vested in the Employee and
no longer subject to a risk of forfeiture such rights shall become exercisable
to the extent of [to be provided].

 



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything in this Agreement to the contrary, the Shares
awarded hereunder shall be fully vested in the Employee and no longer subject to
risk of forfeiture pursuant to paragraph (a) or the vesting schedule set forth
in paragraph (b), upon the occurrence of the earliest of the following events.
     (i) the date on which the Company undergoes a “Change in Control” as
defined in the Plan;
     (ii) the date on which the employment of the Employee is terminated by the
Company without Cause; or
     (iii) the date on which the Employee dies or becomes disabled.
     (d) For purposes of this Agreement, “Cause” shall be defined as (i) an act
or acts of dishonesty by the Employee constituting a felony and resulting or
intended to result directly or indirectly in substantial gain or personal
enrichment at the expense of the Company; or (ii) the willful and continued
failure by the Employee substantially to perform his duties with the Company
(other than any such failure resulting from incapacity due to mental or physical
illness) after a demand in writing for substantial performance is delivered by
the Board, which demand specifically identifies the manner in which the Board
believes that the Employee has not substantially performed his duties, and such
failure results in demonstrably material injury to the Company.
     (e) For purposes of this Agreement, the Employee shall be deemed disabled
if, as a result of his incapacity due to physical or mental illness, he shall
have been absent from his duties with the Company on a full-time basis for a
period of at least six months and a physician selected by him and acceptable to
the Company is of the opinion that (i) he is suffering from “Total Disability”
as defined in the Company’s Pension Plan, or any successor plan or program and
(ii) he will qualify for Social Security Disability Payment and (iii) within
thirty (30) days after such determination is made, he shall not have returned to
the full-time performance of his duties with the Company.
     (f) I hereby designate the individual or individuals named on the attached
Designation of Beneficiary Form as my Beneficiary or Beneficiaries under the
Plan
     4. Escrow Agreement. I hereby agree that the certificate or certificates
representing the Shares will remain in the possession of the Company to be held
by it in escrow until the date upon which the restrictions imposed upon the
Shares under Section 3 of this Agreement (referred to collectively as the
“Restrictions”) lapse in accordance with the terms and conditions of the Plan
and this Agreement. I further agree that the Company may enter into an agreement
with a third party whereby such third party shall hold the Shares in escrow,
subject to the terms of the Plan and this Agreement. I further agree to execute
such documents as may be necessary to facilitate the transfer of the Shares to
such third party.

 



--------------------------------------------------------------------------------



 



     5. Dividend and Voting Rights. Employee shall have the right to vote any
Shares awarded hereunder and to receive any dividends declared with respect to
such Shares, provided that such voting and dividend rights shall lapse with
respect to any Shares that are forfeited to the Company pursuant to Section 3(a)
of this Agreement.
     6. Additional Shares. (a) If the Company shall pay a stock dividend or
declare a stock split on or with respect to any of its Common Stock, or
otherwise distribute securities of the Company to the holders of its Common
Stock, the number of shares of stock or other securities of the Company issued
with respect to the Shares then subject to the restrictions contained in this
Agreement shall be added to the Shares subject to this Agreement. If the Company
shall distribute to its stockholders shares of stock of another corporation, the
shares of stock of such other corporation distributed with respect to the Shares
then subject to the restrictions contained in this Agreement shall be added to
the Shares subject to this Agreement.
     (b) If the outstanding shares of Common Stock of the Company shall be
subdivided into a greater number of shares or combined into a smaller number of
shares, or in the event of a reclassification of the outstanding shares of
Common Stock of the Company, or if the Company shall be a party to a merger,
consolidation or capital reorganization, there shall be substituted for the
Shares then subject to the restrictions contained in this Agreement such amount
and kind of securities as are issued in such subdivision, combination,
reclassification, merger, consolidation or capital reorganization in respect of
the Shares subject to this Agreement.
     7. Legends. All certificates representing the Shares to be issued to the
Employee pursuant to this Agreement shall have endorsed thereon legends
substantially as follows:
“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated                      with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”
“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”
     8. No Obligation to Employ. The Company is not obligated, by the Plan or
this Agreement, to continue the Employee as an employee of the Company.
     9. Investment Intent. The Employee represents and warrants to the Company
that the Shares are being acquired for the Employee’s own account, for
investment, and not with a view to,

 



--------------------------------------------------------------------------------



 



or for sale in connection with, the distribution of any such Shares. Further, I
understand and agree that during the period the Shares are held in escrow, I
cannot sell, transfer, assign, hypothecate or otherwise dispose of the Shares or
pledge them as collateral for a loan. In addition, during the escrow period, the
Shares shall be subject to such additional restrictions as the Committee deems
necessary or appropriate.
     10. Notices. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:
To the Company:
Robert D. Vilsack
Secretary
23000 Euclid Avenue
Cleveland, Ohio 44117
To the Employee:
                    
                    
                    
or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.
     11. Governing Law. This Agreement shall be construed and enforced in
accordance with the law of the State of Ohio.
     12. Withholding. Prior to delivery of Shares to Employee upon the release
of the restrictions stated in Section 3 hereof, Employee shall be required to
make arrangements, satisfactory to the Company, for appropriate withholding for
federal, state, and local tax purposes. Employee is permitted to satisfy any
such tax withholding requirements, in whole or in part, by delivering Shares to
Company (including Shares awarded hereunder) having a fair market value as of
the date employee requests delivery of the shares to Company equal to the amount
of such tax.
     13. Benefit of Agreement. Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.
     14. Entire Agreement. This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this

 



--------------------------------------------------------------------------------



 



Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.
     15. Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended as provided in the Plan.
     16. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
     17. Irrevocable Stock Power. To facilitate the escrow of the Shares and any
conveyance of the Shares to the Company upon their forfeiture, I have delivered
herewith the attached Irrevocable Stock Power with respect to the Shares,
executed by me in blank as of the date of this Agreement.
     IN WITNESS WHEREOF, the Company and Employee have caused this Agreement to
be executed as of the day and year first above written.

              PARK-OHIO HOLDINGS CORP.
 
       
 
  By:    
 
         
 
                  Employee

 



--------------------------------------------------------------------------------



 



IRREVOCABLE STOCK POWER
     KNOW ALL MEN BY THESE PRESENTS that for value received, the undersigned,
                                                             (the “Transferor”),
does hereby transfer to Park-Ohio Holdings Corp. or its successor in interest
(the “Transferee”),                                 Common Shares, par value
$1.00 per share, of Park-Ohio Holdings Corp., an Ohio corporation (the
“Corporation”), which shares are represented by certificate number ___, and does
hereby appoint the Transferee his true and lawful attorney, irrevocable for
himself and in his name and stead, to assign, transfer and set over, all or any
part of the shares hereby transferred to the Transferee, and for that purpose,
to make and execute all necessary acts of assignment and transfer, and one or
more persons to substitute with like full power, hereby ratifying and confirming
all that his said attorney, or substitute or substitutes shall lawfully do by
virtue hereof.
     IN WITNESS WHEREOF, I have hereunto set my hand as of the ___ day of
                    .

                      TRANSFEROR

 



--------------------------------------------------------------------------------



 



RESTRICTED SHARE AGREEMENT
DESIGNATION OF BENEFICIARY FORM

     
Grantee:
         

Pursuant to the provisions of the Amended and Restated 1998 Long-Term Incentive
Plan (the “Plan”) permitting the designation of a Beneficiary or Beneficiaries
by a grantee, I hereby designate the following person or persons as primary and
secondary Beneficiaries under the Plan:
     Primary Beneficiary(ies):

     
Name:
         
 
   
Address:
         
 
   
 
         

     Contingent Beneficiary(ies):

     
Name:
         
 
   
Address:
         
 
   
 
         

I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF PRIMARY BENEFICIARIES AND CONTINGENT
BENEFICIARIES.
In the event my employment with the Company or a Subsidiary is terminated by my
death prior to                                         , any Shares granted to
me that become unrestricted in accordance with the Plan shall be distributed to
my primary Beneficiary or Beneficiaries. If my primary Beneficiary or
Beneficiaries do not survive me, any such Shares shall be distributed to my
contingent Beneficiary or Beneficiaries. If no named Beneficiary survives me,
then any such Shares shall be distributed to my default Beneficiaries, as
defined in the Plan.

             
Date of this Designation
  Signature of Grantee

 